

117 HR 2967 IH: Boosting Long-term U.S. Engagement in the Pacific Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2967IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Mr. Case (for himself, Mr. Young, Mr. Bera, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a comprehensive, long-term United States strategy and policy for the Pacific Islands, and for other purposes.1.Short title and table of contents(a)Short titleThis Act may be cited as the Boosting Long-term U.S. Engagement in the Pacific Act or the BLUE Pacific Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title and table of contents.Sec. 2. Findings.Sec. 3. Statement of policy.Sec. 4. Definitions.Sec. 5. Authority to consolidate reports; form of reports.Title I—United States Engagement and Countering Transnational CrimeSec. 101. Diplomatic presence in the Pacific Islands.Sec. 102. International Law Enforcement Academy for the Pacific Islands.Sec. 103. Security assistance for the Pacific Islands.Sec. 104. Countering transnational crime.Sec. 105. Coordination with regional allies.Title II—Development initiativesSec. 201. Trade development with the Pacific Islands.Sec. 202. Trade capacity building initiative for the Pacific Islands.Sec. 203. Emergency preparedness initiative for the Pacific Islands.Sec. 204. Peace Corps in the Pacific Islands.Sec. 205. Public health in the Pacific Islands.Sec. 206. Education assistance.Sec. 207. Climate resilient development in the Pacific Islands.Sec. 208. Coordination with other Federal agencies and cooperation and participation of nongovernmental United States entities.Title III—Promotion of shared valuesSec. 301. Press freedom in the Pacific Islands.Sec. 302. U.S. Agency For Global Media.Sec. 303. Gender equality.Sec. 304. Pacific Islands Leadership Development Initiative.Sec. 305. Civil society engagement and development.2.FindingsCongress finds the following:(1)The Pacific Islands—(A)are home to roughly 10 million residents, including over 8.6 million in Papua New Guinea, constituting diverse and dynamic cultures and peoples;(B)are spread across an expanse of the Pacific Ocean equivalent to 15 percent of the Earth’s surface, including the three sub-regions of Melanesia, Micronesia, and Polynesia; and(C)face shared challenges in development that have distinct local contexts, including climate change and rising sea levels, geographic distances from major markets, and vulnerability to external shocks such as natural disasters.(2)The United States is a Pacific country with longstanding ties and shared values and interests with the Pacific Islands, including through the Compacts of Free Association with the Freely Associated States, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(3)The United States has vital national security interests in the Pacific Islands, including—(A)protecting regional peace and security that fully respects the sovereignty of all nations; (B)advancing economic prosperity free from coercion through trade and sustainable development; and(C)supporting democracy, good governance, the rule of law, and human rights and fundamental freedoms.(4)Successive United States administrations have recognized the importance of the Pacific region, including the Pacific Islands, in high-level strategic documents, including the following:(A)The 2015 National Security Strategy, which first declared the rebalance to Asia and the Pacific, affirmed the United States as a Pacific nation, and paved the way for subsequent United States engagement with the Pacific Islands, including several new policies focused on conservation and resilience to climate change announced in September 2016.(B)The 2017 National Security Strategy, which includes a commitment to shore up fragile partner states in the Pacific Islands region to reduce their vulnerability to economic fluctuations and natural disasters.(C)The 2019 Indo-Pacific Strategy Report, which identified the Pacific Islands as critical to U.S. strategy because of our shared values, interests, and commitments and committed the United States to building capacity and resilience to address maritime security; Illegal, Unreported, and Unregulated fishing; drug trafficking; and resilience to address climate change and disaster response.(5)The United States has deepened its diplomatic engagement with the Pacific Islands through several recent initiatives, including—(A)the Pacific Pledge, which provided an additional $100,000,000 in 2019 and $200,000,000 in 2020, on top of the approximately $350,000,000 that the United States provides annually to the region to support shared priorities in economic and human development, climate change, and more; and(B)the Small and Less Populous Island Economies (SALPIE) Initiative launched in March 2021 to strengthen United States collaboration with island countries and territories, including in the Pacific Islands, on COVID–19 economic challenges, long-term economic development, climate change, and other shared interests.(6)The Boe Declaration on Regional Security, signed by leaders of the Pacific Islands Forum in 2018, affirmed that climate change remains the single greatest threat to the livelihoods, security, and wellbeing of the peoples of the Pacific and asserted the sovereign right of every Member to conduct its national affairs free of external interference and coercion.(7)The Asian Development Bank has estimated that the Pacific Islands region needs upwards of $2.8 billion a year in investment needs through 2030, in addition to $300 million a year for climate mitigation and adaptation over the same period.(8)The Pacific Islands swiftly enacted effective policies to prevent and contain the spread of the Coronavirus Disease 2019 (commonly referred to as COVID–19) pandemic to their populations. The United States has provided over $130,000,000 in assistance to the Pacific Islands for their COVID–19 response. However, priorities must be met to ensure continued success in preventing the spread of the COVID–19 pandemic, achieving swift and widespread vaccinations, and pursuing long-term economic recovery in the Pacific Islands, including through—(A)expanding testing capacity and acquisition of needed medical supplies, including available COVID–19 vaccines and supporting vaccination efforts, through a reliable supply chain;(B)planning for lifting of lockdowns and reopening of economic and social activities; and (C)mitigating and recovering from the impacts of the COVID–19 pandemic on the health system and the reliance on food and energy imports as well as lost tourism revenue and other economic and food security damages caused by the pandemic.(9)Since 1966, thousands of Peace Corps volunteers have proudly served in the Pacific Islands, building strong people-to-people relationships and demonstrating the United States commitment to peace and development in the region. Prior to the COVID–19 pandemic, the Peace Corps maintained presence in four countries of the Pacific Islands. Peace Corps volunteers continue to be in high demand in the Pacific Islands and have been requested across the region.3.Statement of policyIt is the policy of the United States—(1)to develop and commit to a comprehensive, multifaceted, and principled United States policy in the Pacific Islands that—(A)promotes peace, security, and prosperity for all countries through a rules-based regional order that respects the sovereignty and political independence of all nations;(B)preserves the Pacific Ocean as an open and vibrant corridor for international maritime trade and promotes trade and sustainable development that supports inclusive economic growth and autonomy for all nations and addresses socioeconomic challenges related to public health, education, renewable energy, digital connectivity, and more;(C)supports regional efforts to address the challenges posed by climate change, including by strengthening resilience to natural disasters and through responsible stewardship of natural resources; (D)improves civil society, strengthens democratic governance and the rule of law, and promotes human rights and the preservation of the region’s unique cultural heritages;(E)assists the Pacific Islands in preventing and containing the spread of the COVID–19 pandemic and in pursuing long-term economic recovery; and(F)supports existing regional architecture and international norms; (2)to support the vision, values, and objectives of existing regional multilateral institutions and frameworks, such as the Pacific Islands Forum and the Pacific Community, including—(A)the 2014 Framework for Pacific Regionalism; (B)the 2018 Boe Declaration on Regional Security; and(C)the Boe Declaration Action Plan;(3)to extend and renew the provisions of the Compacts of Free Association and related United States law that will expire in 2023 for the Republic of the Marshall Islands and the Federated States of Micronesia and in 2024 for the Republic of Palau unless they are extended and renewed; and(4)to work closely with United States allies and partners with existing relationships and interests in the Pacific Islands, including Australia, Japan, New Zealand, and Taiwan, in advancing common goals.4.DefinitionsIn this Act:(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on Foreign Relations of the Senate.(2)Pacific IslandsThe terms Pacific Islands means the Cook Islands, the Republic of Fiji, the Republic of Kiribati, the Republic of the Marshall Islands, the Federated States of Micronesia, the Republic of Nauru, Niue, the Republic of Palau, the Independent State of Papua New Guinea, the Independent State of Samoa, the Solomon Islands, the Kingdom of Tonga, Tuvalu, and the Republic of Vanuatu. 5.Authority to consolidate reports; form of reports(a)Authority to consolidate reportsAny reports required to be submitted to the appropriate congressional committees under this Act that are subject to deadlines for submission consisting of the same units of time may be consolidated into a single report that is submitted to appropriate congressional committees pursuant to such deadlines and that contains all information required under such reports.(b)Form of reportsEach report required by this Act shall be submitted in unclassified form but may contain a classified annex.IUnited States Engagement and Countering Transnational Crime101.Diplomatic presence in the Pacific Islands(a)Sense of CongressIt is the sense of Congress that—(1)the strategic importance of the Pacific Islands necessitates an examination of whether United States diplomatic, economic, and development engagement and presence in the Pacific Islands region is sufficient to effectively support United States objectives and meaningful participation in regional fora;(2)improving shared understanding of and jointly combatting the transnational challenges pertinent to the Pacific Islands region with countries of the Pacific Islands and regional partners such as Australia, New Zealand, Japan, and Taiwan is vitally important to our shared long-term interests of stability, security, and prosperity;(3)the United States should seek to participate in and support efforts to coordinate a regional response toward maritime security, including through continued United States and Pacific Islands participation in the Pacific Fusion Centre in Vanuatu and Information Fusion Centre in Singapore, and robust cooperation with regional allies; and(4)the United States Government should commit to sending appropriate levels of representation to regional events.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Commerce and the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the diplomatic and development presence of the United States in the Pacific Islands.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of the Department of State, United States Agency for International Development, United States International Development Finance Corporation, Millennium Challenge Corporation, and United States Commercial Service presence, staffing, programming, and resourcing of operations in the Pacific Islands, including programming and resourcing not specifically allocated to the Pacific Islands.(B)A description of gaps in such presence, including unfilled full-time equivalent positions.(C)A description of limitations and challenges such gaps pose to United States strategic objectives, including—(i)gaps in support of the Pacific Islands due to operations being conducted from the United States Agency for International Development offices in Manila and Suva; and(ii)gaps in programming and resourcing.(D)A strategy to expand and elevate such presence to fill such gaps, including by establishing new missions, expanding participation in regional forums, and elevating United States representation in regional forums.(c)Authority To enhance diplomatic and economic engagementThe Secretary of State and the Secretary of Commerce are authorized to hire locally employed staff in the Pacific Islands for the purpose of promoting increased diplomatic engagement and economic and commercial engagement between the United States and the Pacific Islands.(d)Regional development cooperation strategyNot later than 180 days after the date of the enactment of this Act, and every 5 years thereafter, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a regional development cooperation strategy for the Pacific Islands.102.International Law Enforcement Academy for the Pacific Islands(a)In generalThe Secretary of State shall develop and implement a plan to expand coverage of the International Law Enforcement Academies (ILEA) program for the Pacific Islands, including by—(1)expanding coverage of the regional program located in Bangkok, Thailand to the Pacific Islands; or(2)establishing a new regional program for the Pacific Islands.(b)Matters To be includedThe plan required by subsection (a) shall include consultation and coordination with existing regional law enforcement entities, including the Pacific Islands Chiefs of Police and civil society, including those focused on human rights and specializing in victim-centered approaches, and take into consideration costs of implementation, effectiveness, and capacity of the Pacific Islands to participate in the ILEA program. (c)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide the appropriate congressional committees a briefing on the plan developed under this section. 103.Security assistance for the Pacific Islands(a)Strategy(1)In generalThe Secretary of State, with the concurrence of the Secretary of Defense and in coordination with the Secretary of Homeland Security, shall develop and implement a comprehensive strategy to provide assistance to and build the capacity of local civilian and national security institutions of the Pacific Islands for purposes of—(A)enhancing maritime security and maritime domain awareness to address challenges such as illegal, unreported, and unregulated fishing; (B)assisting local law enforcement in detecting, preventing, and combating human and drug trafficking and other forms of transnational crime;(C)providing essential services to civilian populations and responding to humanitarian challenges caused by natural disasters; (D)participating in efforts by regional institutions and frameworks to coordinate and facilitate cooperation on shared security challenges; and(E)expanding information sharing and to work toward operational coordination and interoperability among Pacific Island maritime security forces, including through regional fusion centers.(2)Programs and authorities describedThe strategy required by this subsection shall build on but not be limited to the following programs and authorities:(A)The International Military Education and Training program.(B)The Foreign Military Financing program.(C)The Overseas Humanitarian Disaster and Civic Aid program.(D)The authority to build the capacity of foreign security forces under section 333 of title 10, United States Code.(E)The authority to provide excess defense articles under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(F)The National Guard State Partnership Program. (3)National police forces and coast guardsThe national police forces and coast guards of the Pacific Islands are eligible to receive assistance under the programs and authorities described in paragraph (2) (other than the programs and authorities described in subparagraphs (A), (D), and (F) of paragraph (2)) for purposes of the strategy required by this subsection.(b)Matters To be includedThe strategy required by subsection (a) shall seek to preserve peace and regional stability in the Pacific Islands and take into consideration and seek to build upon but not duplicate existing assistance provided by United States allies and partners.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of security challenges to the Pacific Islands;(B)an analysis of demonstrated needs of the Pacific Islands for assistance, including excess defense equipment and related materials with humanitarian and development uses to fulfill such needs;(C)a review of existing security assistance programs in the Pacific Islands, including programs and efforts provided by United States allies and partners;(D)a plan for programs for training and sustainment with respect to such excess defense equipment and related materials, including those with humanitarian and development uses;(E)a list of militaries, national police forces, coast guards, and other national security forces of the Pacific Islands receiving assistance under the strategy;(F)a plan to provide humanitarian assistance and disaster relief, if necessary, through the Overseas Humanitarian Disaster and Civic Aid program;(G)a review of existing cross-border maritime law enforcement operations (commonly known as shiprider agreements) with the Pacific Islands, an assessment of additional resourcing needs to enhance operational capacity, and a plan to improve on these programs and operations;(H)a review of existing National Guard State Partnership Programs with the Pacific Islands, an assessment of additional opportunities to leverage National Guard State Partnership Programs to address law enforcement, disaster relief and emergency management, and related priorities, and a plan to expand, as appropriate, existing and new National Guard State Partnership Programs in the region; (I)a review of current efforts and progress in removing unexploded ordnance in the Pacific Islands and an assessment of additional resourcing needed to ensure continued progress, including to support coordination with regional efforts and those of United States allies and partners; (J)a review of existing regional fusion centers and other cooperative intelligence sharing efforts in the Pacific Islands to address maritime security, transnational crime, natural disasters, and other security challenges and an assessment of opportunities for the United States to participate in such efforts, including by allocating staff and supplying resourcing; (K)measures to evaluate success for the strategy; and(L)a detailed assessment of appropriations required to achieve the objectives for the strategy in future years.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Transportation and Infrastructure of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Commerce, Science, and Transportation of the Senate.104.Countering transnational crime(a)Ratification of international legal instruments(1)In generalThe Secretary of State shall prioritize efforts to assist the Pacific Islands in ratifying and implementing international legal conventions related to transnational crime, such as—(A)the Convention on International Trade in Endangered Species of Wildlife Fauna and Flora;(B)the Agreement on Port State Measures; and(C)relevant protocols supplementing the United Nations Convention Against Transnational Organized Crime, such as—(i)the Protocol to Prevent, Suppress, and Punish Trafficking in Person, Especially Women and Children; and(ii)the Protocol Against the Smuggling of Migrants by Land, Sea, and Air.(2)Biennial reportNot later than 180 days after the date of the enactment of this Act, and every 2 years thereafter as appropriate, the Secretary of State shall submit to the appropriate congressional committees a report on—(A)the status of the progress of each country of the Pacific Islands toward ratifying and implementing international legal conventions related to transnational crime; and(B)United States plans for assisting those countries that have yet to fully ratify such conventions with their respective ratification efforts.(b)Updates of certain reportsThe Secretary of State, in coordination with other Federal agencies as appropriate, shall identify and update existing reports to include forms of transnational crime affecting the Pacific Islands, such as—(1)the International Narcotics Control Strategy report;(2)the Improving International Fisheries Management report; and(3)the Trafficking in Persons report.(c)Illegal logging and associated trade(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the heads of relevant Federal agencies, shall submit to appropriate congressional committees a report that identifies countries of the Pacific Islands that are countries of concern with respect to illegal logging and associated trade.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A description of the impact illegal logging and associated trade have had on local communities, good governance, and biodiversity, including an identification of those foreign countries that may be financing or in any other manner supporting illegal logging activities.(B)A description of efforts taken by countries identified under paragraph (1) to comply and take appropriate corrective action to mitigate illegal logging, and an evaluation of the progress of those efforts.(C)A description of steps taken by the heads of relevant Federal agencies to assist the Pacific Islands in adopting and implementing international measures comparable to those of the United States, such as the Lacey Act, to reduce impacts of illicit logging.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Finance of the Senate.(d)Illegal, unreported, and unregulated fishingSection 3553 of the National Defense Authorization Act for Fiscal Year 2020 (16 U.S.C. 8033) is amended—(1)in paragraph (7), by striking and at the end;(2)by redesignating paragraph (8) as paragraph (9); and(3)by inserting after paragraph (7) (as amended) the following:(8)an assessment of gaps or limitations in the ability of the United States to effectively assist priority regions and priority flag states relating to IUU fishing due to resource constraints and the additional resources necessary to overcome those constraints; and.105.Coordination with regional allies(a)In generalThe Secretary of State shall consult and coordinate with regional allies and partners, including Australia, Japan, New Zealand, Taiwan, and regional institutions such as the Pacific Islands Forum and the Pacific Community, with respect to programs to provide assistance to the Pacific Islands, including programs established by this Act, including for purposes of—(1)deconflicting programming;(2)ensuring that any programming does not adversely affect the absorptive capacity of the Pacific Islands; and(3)ensuring complementary programs benefit the Pacific Islands to the maximum extent practicable.(b)Formal consultative processThe Secretary of State shall establish a formal consultative process with such regional allies and partners to coordinate with respect to such programs and future-years programming.(c)ReportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that includes—(1)a review of ongoing efforts, initiatives, and programs undertaken by regional allies and partners, including multilateral organizations, to advance priorities identified in this Act;(2)a review of ongoing efforts, initiatives, and programs undertaken by non-allied foreign actors that are viewed as being potentially harmful or in any way detrimental to one or more countries of the Pacific Islands; (3)an assessment of United States programs in the Pacific Islands and their alignment and complementarity with the efforts of regional allies and partners identified in paragraph (1); and(4)a review of the formal consultative process required in subsection (b) to summarize engagements held and identify opportunities to improve coordination with regional allies and partners.IIDevelopment initiatives201.Trade development with the Pacific Islands(a)Sense of CongressIt is the sense of Congress that the United States should expand bilateral and multilateral trade with the Pacific Islands to promote socio-economic development and mutual prosperity.(b)StrategyThe United States Trade Representative shall develop and implement a strategy to expand and diversify trade and promote regional development with the Pacific Islands, including through negotiating trade and investment framework agreements. (c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Trade Representative shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of the readiness of countries in the Pacific Islands to enter into enhanced trade relationships with the United States, including with respect to reducing or eliminating tariff and non-tariff barriers inhibiting progress towards deepening trade relationships; (B)a review of existing regional multilateral and bilateral trade agreements and preference programs involving the Pacific Islands and their impacts on regional trade and development; and(C)an identification of opportunities to work with existing regional frameworks to increase trade and economic integration with the Pacific Islands.(d)Briefing required on Pacific Islands trade preferences(1)In generalNot later than 180 days after the date of the enactment of this Act, the United States Trade Representative shall provide to the appropriate congressional committees a briefing on the use of the Generalized System of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) by the Pacific Islands.(2)Matters to be includedThe briefing required by paragraph (1) shall include—(A)a review of the usage of the Generalized System of Preferences by the Pacific Islands over the past 20 years, including the value and types of goods traded under the program;(B)an analysis of United States trade with the Pacific Islands covered under the Generalized System of Preferences compared to trade with the Pacific Islands not conducted under any trade preference program;(C)an assessment of why the Pacific Islands underutilizes the Generalized System of Preferences in trade with the United States; and(D)recommendations for how the United States Government can further assist the Pacific Islands in utilizing the Generalized System of Preferences.(3)UpdateThe Trade Representative shall provide to the appropriate congressional committees an updated briefing under this subsection not later than 3 years after the date of the enactment of this Act.(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Ways and Means of the House of Representatives; and(2)the Committee on Finance of the Senate.202.Trade capacity building initiative for the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, the Secretary of the Treasury, the Secretary of Commerce, and the Chief Executive Officer of the United States International Development Finance Corporation, shall develop and implement a trade capacity building initiative for the Pacific Islands.(b)Elements and conduct of initiativeThe initiative developed under this section shall—(1)include an initial, public assessment of—(A)economic opportunities for which United States businesses, or those of other like-minded partners, would be competitive; and(B)legal, economic, governance, infrastructural, or other hurdles limiting United States investment in the Pacific Islands;(2)develop human and institutional capacity and infrastructure across multiple sectors of economies, including digital connectivity and cybersecurity;(3)assist with development and implementation of regional and international trade agreements, including the World Trade Organization’s Agreement on Trade Facilitation and facilitation of intra-regional trade flows;(4)support women-owned enterprises and gender equality; and(5)promote government policies that encourage free and fair competition, sound governance, environmental protection, and business environments conducive to sustainable and inclusive economic growth.(c)U.S. Commercial Service presenceThe Secretary of Commerce shall expand the presence of the U.S. Commercial Service in the Pacific Islands and allocate additional Foreign Commercial Service Officers to the Pacific Islands, including by elevating existing partner posts and establishing new Commercial Service posts and partner posts, to—(1)explore opportunities for United States private sector investment; (2)examine regulations in host countries in the Pacific Islands that may hinder foreign direct investment, including those related to human rights, labor rights, and environmental protection, and provide technical assistance when requested by such host countries; and(3)report on the commercial and investment activities of non-allied foreign actors in the Pacific Islands.(d)Authorization of appropriationsThere are authorized to be appropriated $15,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.203.Emergency preparedness initiative for the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement an initiative to assist the Pacific Islands in enhancing their preparedness for and resilience to natural disasters and other emergencies. (b)Conduct of programThe program developed under this section shall include—(1)education and training programs on natural disaster prevention and preparedness for emergency management professionals in the Pacific Islands, including by leveraging the expertise of nonprofit organizations and institutions of higher education in the United States;(2)technical assistance, including through grants and cooperative agreements for qualified United States and local nongovernmental organizations, to enhance early warning systems, emergency management and preparedness procedures, and post-disaster relief and recovery; and(3)coordination of existing disaster mitigation and response plans in the region, including by United States allies and partners in the region.(c)Report(1)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report on the program developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of disaster risks in the Pacific Islands and existing local and regional capacity to respond to such risks;(B)a review of existing efforts by United States allies and partners to provide assistance and training for natural disaster preparedness and emergency management; and(C)objectives, means of implementation, and measures of success for the initiative.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate.(d)Authorization of appropriationsThere are authorized to be appropriated $40,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.204.Peace Corps in the Pacific Islands(a)Sense of CongressIt is the sense of Congress that—(1)the presence of the Peace Corps in the Pacific Islands should be expanded and the Peace Corps should reopen its programs in as many of the Pacific Islands as possible, including where it has previously operated but has suspended operations; (2)consulting like-minded regional allies and partners, such as Australia, New Zealand, Japan, and Taiwan is crucial for identifying and overcoming challenges for increased Peace Corps presence in the Pacific Islands;(3)the Peace Corps, whose mission is to promote world peace and friendship in part by helping the people of interested countries in meeting their need for trained men and women, provides an invaluable opportunity to connect the American people with the people of the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau; and(4)the Peace Corps should promptly reopen its programs in the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of the Peace Corps shall submit to the appropriate congressional committees a report that includes—(1)a comparative analysis of the Peace Corps presence in the Pacific Islands region to other regions of the world, including a cost-benefit analysis of placement in the region versus elsewhere globally;(2)analysis of current impediments to Peace Corps expansion in the Pacific Islands region;(3)outcomes of consultations among United States agencies, and with regional allies and partners, on areas in which cooperation can reduce factors limiting Peace Corps expansion, particularly those related to medical transportation and personal safety; and(4)a plan and timeline for implementing outcomes identified in paragraph (3) to facilitate expansion of Peace Corps presence in the region, where appropriate.205.Public health in the Pacific Islands(a)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, shall develop and implement a strategy to assist the Pacific Islands in improving public health outcomes and building public health capacity, including in response to the COVID–19 pandemic.(b)Conduct of strategyThe strategy developed under this section shall include—(1)programming, including grants, cooperative agreements, and other forms of assistance as the Administrator determines appropriate, to assist in building local capacity to address—(A)maternal and child health; (B)family planning and reproductive health; (C)gender-based violence; (D)food security and nutrition; (E)non-communicable diseases; (F)communicable diseases, including neglected tropical diseases, tuberculosis, HIV/AIDS, sexually-transmitted infections, and zoonotic and emerging infectious disease threats;(G)equitable access to quality, essential, and affordable health services and quality-assured, safe, effective medical products and their appropriate use; and(H)Water, Sanitation, and Hygiene (WASH);(2)technical assistance to strengthen local health system capacity and resilience in the areas of good leadership and governance, sustainable financing, interoperable information systems and high quality data for decision making, efficient medical products and supply chain systems, and management of human resources for health, with special attention to increasing health worker performance, retention, productivity, number, skill mix, and competency, including through exploring opportunities such as private sector engagement and digital health integration and access; and(3)coordination with existing local and regional health sector goals, efforts, institutions, and frameworks.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report that contains the strategy developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include an identification of—(A)health care challenges, including health systems strengthening, immunization, non-communicable diseases, and gender-based violence, in the Pacific Islands;(B)public health challenges and needs related to the COVID–19 pandemic in the Pacific Islands; and(C)objectives, means of implementation, and measures of success for the strategy.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate.(d)Authorization of appropriationsThere are authorized to be appropriated $20,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.206.Education assistance(a)Sense of congressIt is the sense of Congress that—(1)promoting basic education in the Pacific Islands, particularly in traditionally under-served communities, advances United States foreign policy goals and requires a whole of government approach, and the United States Government currently dedicates insufficient resources and attention to assisting with education needs in the region;(2)the Peace Corps alone is insufficient to achieve United States objectives of promoting sustainable, quality basic education; and(3)countries of the Pacific Islands meet the requirements outlined in subsection (c)(4) of section 105 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c).(b)Education assistanceThe President is authorized to provide assistance under section 105 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151c) to promote sustainable, quality basic education in the Pacific Islands, including for the following purposes:(1)Supporting national nutrition and health programs.(2)Working with partner governments to reform policies, improve curricula, strengthen data systems, train teachers, and provide quality learning materials.(3)Building new schools and renovating older facilities to ensure safe places for learning.(4)Providing individuals, particularly at-risk youth, with relevant education, training, and skills for meaningful employment.(5)Removing barriers to entering formal education for out-of-school individuals, assisting in keeping them in school, and providing an opportunity to catch up on schooling for those left behind.(6)Promoting teaching and research exchanges between the Pacific Islands and United States institutions of higher education.(c)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.207.Climate resilient development in the Pacific Islands(a)Sense of CongressIt is the sense of Congress that—(1)the United States Government should leverage the full range of authorities and programs available to assist the Pacific Islands in achieving their development goals;(2)United States development assistance should seek to build on existing public and private sector investments while creating new opportunities toward a favorable environment for additional such investments; and(3)United States development efforts should be coordinated with and seek to build on existing efforts by like-minded partners and allies and regional and international multilateral organizations. (b)StrategyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, the Secretary of the Treasury, and the Chief Executive Officer of the United States International Development Finance Corporation, shall develop and implement a strategy to—(1)invest in and improve critical infrastructure, including transport connectivity, information and communications technology, food security, coastal zone management, marine and water resource management, and energy security and access to electricity in the Pacific Islands, with an emphasis on climate resiliency and sustainable development;(2)provide technical assistance to assist local government and civil society leaders assess risks to local infrastructure, especially those posed by climate change, consider and implement risk mitigation efforts and policies to strengthen resilience, and evaluate proposed projects and solutions for their efficacy and sustainability; and(3)support investment and improvement in ecosystem conservation and protection for the long-term sustainable use of ecosystem services, especially those that mitigate effects of climate change and those that support food security and livelihoods.(c)Conduct of strategyThe strategy developed under this section shall be coordinated with like-minded partners and allies, regional and international multilateral organizations, and regional frameworks for development in the Pacific Islands.(d)International financial institutionsThe Secretary of the Treasury shall direct the representatives of the United States to the World Bank Group, the International Monetary Fund, and the Asian Development Bank to use the voice and vote of the United States to support climate resilient infrastructure projects in the Pacific Islands.(e)Report(1)In generalNot later than 180 days after the date of the enactment this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report on foreign infrastructure developments in the Pacific Islands.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)a review of foreign infrastructure developments in the Pacific Islands by non-United States allies and partners; (B)assessments of the environmental impact and sustainability of such developments; and(C)an analysis of the financial sustainability of such developments and their impacts on the debt of host countries in the Pacific Islands.(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate.(f)Authorization of appropriationsThere are authorized to be appropriated $50,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.208.Coordination with other Federal agencies and cooperation and participation of nongovernmental United States entitiesThe Federal officials responsible for carrying out sections 202, 203, 205, 206, and 207, shall, in carrying out such sections—(1)coordinate with existing programs and efforts of relevant agencies of the United States Government, especially with regards to the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau; and(2)seek the cooperation and participation of United States private sector, United States nongovernmental organizations, and United States institutions of higher education.IIIPromotion of shared values301.Press freedom in the Pacific Islands(a)FindingCongress finds that residents of the Pacific Islands speak 24 official languages and thousands of indigenous or unofficial local languages(b)Sense of congressIt is the sense of Congress that—(1)the United States should work with allies and partners, particularly Australia and New Zealand, to provide free or low-cost access to national news wires so the Pacific Islands have greater access to raw news feeds; and(2)it is in the interest of the United States to work with the Pacific Islands to develop regulations to address the licensing and operations of foreign media to build resilience in the media sector to unsanctioned external influence or interference while respecting free expression and cultivating diverse media voices.(c)Press freedom assistanceThe President is authorized to provide assistance to promote the dissemination of free and accurate information in the Pacific Islands, including for the following purposes:(1)Media capacity building and education, including to—(A)provide on-site media training tailored to local needs;(B)collaborate with local government and nongovernmental entities to promote media literacy and integrate media literacy into primary education curricula in local languages and dialects to ensure accessibility; and(C)routinize funding for professional programs, such as the Pacific Islands Journalism Reporting Tour, that bring media professionals from the Pacific Islands to the United States.(2)Strengthening and diversifying broadcast content tailored to local audiences, including content broadcast in the local vernacular.(3)Investing in connectivity infrastructure with an emphasis on broadcast radio and transmission.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the implementation of this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of—(i)the national laws of the Pacific Islands with respect to foreign investment in media and related sectors;(ii)relevant licensing regulations of the Pacific Islands; and(iii)governmental restrictions on free expression that limit the availability of diverse media voices in the Pacific Islands; and(B)analyses of covert efforts by foreign media actors in the Pacific Islands—(i)to influence, shape, or circumvent regulations in the media or telecommunication sectors; and(ii)to co-opt local media and narratives.(e)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.302.U.S. Agency For Global Media(a)In generalThe Chief Executive Officer of the U.S. Agency for Global Media shall develop and implement a plan to provide expanded media content to the Pacific Islands and partner with journalists in the Pacific Islands. (b)Briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Chief Executive Officer shall provide the appropriate congressional committees a briefing on the plan developed under this section.(2)Matters to be includedThe briefing required by paragraph (1) shall include—(A)an assessment of facilities and costs to expand coverage to the Pacific Islands, including options to utilize Voice of America affiliates; (B)an identification of objectives, means of implementation, and measures of success for the plan; and(C)an assessment on the scope and impact of media training efforts and people-to-people engagements organized by other countries for the Pacific Islands.(c)Authorization of appropriationsThere are authorized to be appropriated $2,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.303.Gender equality(a)Statement of policyCongress affirms the importance of gender equality and women’s empowerment to United States policy in the Pacific Islands and recognizes the work of the existing regional frameworks and platforms on gender equality.(b)In generalThe Secretary of State and the Administrator of the United States Agency for International Development shall—(1)develop and implement an initiative to encourage and support efforts by the Pacific Islands to reduce and combat gender-based violence, in coordination with existing efforts by United States allies and partners as well as regional organizations; and(2)promote gender equality in political, economic, social, and cultural development programs in the Pacific Islands.304.Pacific Islands Leadership Development Initiative(a)Sense of congressIt is the sense of Congress that routinized people-to-people exchange programs to bring Pacific Islands religious leaders, journalists, civil society members, politicians, and others to the United States strengthens existing relationships and advances United States interests and shared values in the region.(b)In generalThe Secretary of State shall develop and implement a program to promote educational and professional development for young adult leaders and professionals in the Pacific Islands with a demonstrated passion to contribute to the continued development of the Pacific Islands.(c)Conduct of programThe program developed under this section shall be implemented on a routine basis and may be carried out through—(1)grants provided on a competitive basis to qualified organizations with demonstrated expertise relating to the Pacific Islands;(2)grants in amounts not to exceed $50,000 provided on a competitive basis to qualified young leaders from the Pacific Islands for the purpose of carrying out projects dedicated to the improvement of their communities in the Pacific Islands;(3)regional workshops and professional and academic fellowships; and(4)people-to-people exchanges.(d)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, acting through the Assistant Secretary of State for Educational and Cultural Affairs, shall submit to the appropriate congressional committees a report on exchange programs for the Pacific Islands region.(2)ElementsThe report required by paragraph (1) shall include—(A)an assessment of factors constraining the number and frequency of International Visitor Leadership Program participants from countries of the Pacific Islands;(B)an identification of resources that are necessary to address the factors described in subparagraph (A); and(C)a strategy for connecting alumni and participants of the Department of State’s professional development exchange programs in East Asia, such as the Young Southeast Asian Leaders Initiative (YSEALI) and the Young Pacific Leaders programs, to enhance inter and intra region people-to-people ties.(e)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.305.Civil society engagement and development(a)In generalThe Administrator of the United States Agency for International Development shall develop and implement a program to promote the development of civil society in the Pacific Islands for the purpose of—(1)strengthening independent media and press freedom;(2)empowering citizens to freely organize and communicate, including through existing and new civic spaces;(3)strengthening rule of law and increasing government accountability; and(4)promoting democratic political culture.(b)Conduct of program(1)In generalThe program developed under this section shall be carried out in consultation with local civil society groups in the Pacific Islands, including civil society groups that represent or work with traditionally marginalized groups.(2)ElementsThe program developed under this section may be carried out through—(A)technical assistance and support, including through training and professional and academic fellowships;(B)grants provided on a competitive basis to qualified civil society organizations for the purpose of carrying out projects and programs dedicated to the objectives identified in subsection (a); and(C)grants provided on a competitive basis to qualified United States organizations with demonstrated expertise in civil society development and the Pacific Islands.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on the program developed under this section.(2)Matters to be includedThe report required by paragraph (1) shall include—(A)an assessment of the strength and viability of civil society sectors of the Pacific Islands, including legal, organizational capacity, financial, advocacy, services, infrastructure, and public image sectors; and(B)an identification of objectives and measures of success for the program. (d)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.